Citation Nr: 1020745	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome 
(claimed as a blood disorder), to include as secondary to 
service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	VVNW and the Veterans 
Coalition


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for Churg-Strauss syndrome. 

An April 2007 Board decision found that the issue of 
entitlement to an initial disability rating for asbestosis in 
excess of 30 percent was not on appeal.  That decision denied 
entitlement to service connection for asthma and remanded the 
issue of service connection for Churg-Strauss syndrome for 
appropriate notification requirements and for a VA 
examination.  The Board again remanded the case in October 
2008 for a medical opinion as to whether the claimed disorder 
was of service origin, particularly whether it was related to 
any inservice exposure to industrial solvents.  The Board 
again remanded the claim in May 2009 for an opinion by a 
specialist.  The case has now been returned for appellate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Churg-Strauss syndrome is first documented after service; is 
unrelated to disease, injury, or event of service origin, to 
include inservice exposure to industrial solvents; and 
current Churg-Strauss syndrome is not caused or aggravated by 
service-connected asbestosis.  




CONCLUSION OF LAW

Churg-Strauss syndrome was not incurred in or aggravated by 
active service and is not proximately due to or aggravated by 
service-connected asbestosis.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The VCAA was enacted November 9, 2000, and, 
among other things, amended 38 U.S.C. § 5107 to eliminate the 
well-grounded claim requirement.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2006).  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with VCAA compliant notice by RO 
letters dated in March 2003 and May 2007.  The letters 
informed him of what evidence was required to substantiate 
the claim for service connection on the basis of direct 
inservice incurrence and as secondary to a serviced-connected 
disorder and, also,  and of the appellant's and VA's 
respective duties for obtaining evidence.  The May 2007 
letter informed him of the principles governing the award of 
disability ratings and effective dates. 

Moreover, as the claim of service connection is denied, no 
disability rating and effective date will be assigned as a 
matter of law.  Thus, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess, at 19 Vet. App. 473.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records have been 
obtained.  He declined the opportunity to testify in support 
of his claim.  His VA treatment records have also been 
obtained.  Private clinical records pertaining to his 
postservice treatment for asthma are on file.  Records from 
the Social Security Administration, concerning a claim for 
disability benefits, have been obtained.  

The case was remanded in April 2007 to provide the Veteran 
with VCAA compliant notice comporting with the holding in 
Dingess, 19 Vet. App. 473 (2006).  This was done by RO letter 
of May 2007.  The case was also remanded for a VA examination 
to obtain a nexus opinion as to the etiology of the claimed 
disorder.  An April 2008 VA examination yielded an opinion 
that the claimed disorder was not related to the service-
connected asbestosis.  Because there was no opinion as to 
whether the claimed disorder was incurred due to inservice 
exposure to industrial solvents, the case remanded again in 
October 2008 for such an opinion.  After a review of the 
records by a VA specialist in hematology and medical 
oncology, a review of the records by other specialists was 
recommended and, so, the case was again remanded for this 
purpose in May 2009.  Thereafter, an additional medical 
opinion was obtained in January 2010 at which time a 
specialist stated that the question could not be resolved 
without a resort to mere speculation until such time as 
research studies were tested and developed the hypothesis of 
a favorable connection.  

In the recent decision in Jones v. Shinseki, 23 Vet. App. 382 
(2010) it was noted that the holding of the Court in McLendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006), and the applicable 
statute 38 U.S.C. § 5107(b), required some assessment of 
probability, as opposed to a definitive statement of the 
cause of the disabilities.  An examination is not inadequate 
merely because the examiner states he or she cannot reach a 
conclusion without resort to speculation.  It would be 
inappropriate for VA to demand a conclusive opinion from a 
physician whose evaluation of the procurable and assembled 
information prevents the rendering of such an opinion, for 
example if it cannot be determined from current medical 
knowledge that a specific inservice injury or disease can 
possibly cause the claimed condition.  It was further stated 
that when an examiner has done all that reasonably should be 
done to become informed about a case, and the inability to 
render a requested opinion is adequately explained by the 
examiner or otherwise apparent by virtue of VA's analysis of 
the evidence, there is nothing further to be obtained from 
that particular examiner.  VA is not required to proceed 
through multiple iterations of repetitive medical 
examinations until it obtains a conclusive opinion or 
formally declares that further examinations would be futile.  
Here, because the recent opinion indicates that the state of 
knowledge does not allow for a definitive opinion, any 
further efforts to obtain a conclusive opinion would be 
futile.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Here, there has been substantial 
compliance with the Board remands to obtain opinions which 
were requested, and a more definitive opinion as to a nexus 
as to certain questions was not possible given the state of 
knowledge concerning the matter in the medical field.  
Accordingly, there has been substantial compliance with all 
of the past Board remands. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The record reflects that the Veteran served on a naval vessel 
from April 1952 to November 1955 as a Fireman and Machinist's 
Mate.  

At the time of a January 2003 VA examination the Veteran 
reported that from 1953 to 1955 he worked as a Machinist's 
Mate in the boiler room, and that his duty was to pack valves 
with asbestos powder.  The January 2003 VA examiner opined, 
after reviewing the claims file, that it was as likely as not 
that asbestosis was acquired during service but that it was 
not as likely as not that the Veteran's asthma was related to 
his military service.  The VA examiner noted that the 
Veteran's asthma did not appear until 1957 and that there was 
nothing in the claims file to suggest that asthma started 
while in service.

The Veteran submitted evidence from the Johns Hopkins 
Vasculitis Center Website regarding Churg-Strauss syndrome, 
which indicates that environmental factors such as exposure 
to industrial solvents might play a role in susceptibility to 
Churg-Strauss syndrome, but that this was largely 
speculative.  

The Veteran's records were reviewed on VA examination in May 
2008 at which time it was reported that the Veteran had been 
diagnosed with Churg-Strauss syndrome in 1998, at which time 
he had had a loss of appetite, weight loss, and flu-like 
symptoms.  He had then been placed on steroids and Imuran but 
the latter was stopped after about a year, for 
immunosuppression.  After an examination the diagnoses were 
Churg-Strauss syndrome, asbestosis, prostate cancer, and 
herniated disc with sciatica down the left leg.  After a 
review of the claim file and medical literature, the examiner 
stated that he could not find that Churg-Strauss syndrome was 
secondary to asbestosis.  As to aggravation, he could not 
make an opinion on whether Churg-Strauss syndrome was 
aggravated by the service-connected asbestosis because Churg-
Strauss syndrome was a disease of unknown etiology and, so, 
an opinion could not be rendered without resorting to mere 
speculation.  

In November 2008, the Veteran's claims folder was reviewed by 
a VA specialist in hematology and medical oncology.  It was 
noted that the Veteran had been diagnosed with Churg-Strauss 
syndrome and started on Imuran about 15 years ago but since 
then had been on Prednisone for controlling his symptoms.  
After a review of a June 2008 CT chest scan and a physical 
examination, it was stated that the exact etiology of Churg-
Strauss syndrome, (allergic granulomatous and angiitis) was 
unknown.  The examiner thought it was unlikely that it was 
caused by exposure to industrial solvents during service on a 
naval vessel form April 1952 to November 1955 or related to 
the Veteran's period of service in any way.  However, it was 
recommended that there be an evaluation by Pulmonology, 
Allergy, Immunology or Rheumatology.  

Based on a medical article, the examiner further noted that 
Churg-Strauss syndrome was a rare form of systemic vasculitis 
occurring in those with asthma.  The cause was unknown and 
little data was available regarding its pathogensis.  The 
presence of marked tissue and blood eosinophilia, as well as 
secretory products of esoinophils in blood and tissues, 
implicated a pathogenic role of eosinophil granulocytes.  
Prolonged survival of eosinophils due to inhibition of "CD-
95 - mediated apoptosis" by soluble CD-95 seemed to 
contribute to eosinophilia in the disorder.  Although the 
mechanisms involved in eosinophil-activation in the disorder 
had not been elucidated, recent data suggested a possible 
role of "T lymphocytes" secreting eosinophil-activating 
cytokines.   The examiner's review of the medical article 
included the current insights into the pathogenesis of the 
disorder in light of its putative nature as a type 2 
granulomatous disease.  Recent clinical, experimental and 
epidemiological data regarding the possible role of 
inflammatory cells and their secondary products, anti-
neutrophil cytoplasm antibodies (ANCA), epidemiologic factors 
and anti-asthma treatments were summarized.  

The records were reviewed in January 2010 by a VA 
rheumatologist.  It was noted than an examination of the 
Veteran was not needed.  The Veteran's inservice asbestosis 
exposure was noted as well as his 16 years history of asthma 
and allergic rhinitis.  The Veteran's Churg-Strauss syndrome 
had been diagnosed due to symptoms of weight loss, rash, 
abdominal pain, stomach ulcers, left lower extremity 
neuropathy but without any biopsy.  He was currently treated 
with Prednisone and Imuran with good control of his symptoms, 
although a recent CT scan had shown persistent pulmonary 
interstitial infiltrates and angiitis.  The diagnoses were 
Churg-Strauss syndrome, allergic rhinitis, chronic persistent 
asthma, and mesothalioima from asbestosis exposure on 
shipboard duty in the 1950s.  

The specialist cited medical literature which stated that 
Churg-Strauss syndrome was a rare systemic small vessel 
necrotizing vasculitis whose main clinical characteristics 
were well known, as were its usual success phases, from 
allergic rhinitis to asthma and finally vasculitis.  
Conversely, the physiopathogenetic mechanisms were not 
completely elucidated and were clearly multiple.  It was 
noted that the Veteran met four of six criteria for a 
diagnosis of Churg-Strauss syndrome; namely, asthma, 
peripheral eosinophila, pulmonary infiltrates, and 
mononeuritis multi-plex; however, he had never had a tissue 
diagnosis and his ANCA was negative.  

The specialist further stated that it was theoretically 
possible that chronic and prolonged activation of the 
inflammatory cascade, including interlukins, via heavy 
asbestos fiber exposure could play an etiologic role in the 
initiation and promotion of allergic granulomatous vasculitis 
(Churg-Strauss syndrome), predominantly involving the 
pulmonary vessels, as in this case.  It was less likely that 
transient exposure to volatile industrial solvents would 
promote chronic/delayed activation of an eosinophil-
predominant inflammatory cascade.  Until such time as 
research studies tested and developed this hypothesis, the 
specialist could not resolve the issue of causality of 
asbestos and solvent exposure to the onset of the Churg-
Strauss syndrome in this case without a resort to mere 
speculation.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307. 

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2009).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

The Veteran is service-connected for asbestosis, rated 30 
percent disabling but service connection for asthma has been 
denied.   

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson 
is reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first is 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of 
lay observation, if so, then lay evidence thereof is not a 
medical determination requiring medical evidence; rather, it 
can be established by competent lay evidence.  Jandreau, Id.; 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  If not, then competent medical 
evidence is required.  If lay evidence is competent, then the 
second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Veteran is competent to attest to obvious and visible 
symptoms which he has experienced.  However, with respect to 
any complaint of pain, particularly any first expressed many 
years after service discharge, as establishing continuity of 
symptomatology and, thus, a nexus between current Churg-
Strauss syndrome and his military service, a layperson is 
competent to testify as to pain.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  However, while competent to testify to 
the pain or other symptoms personally experienced during or 
after military service, a layperson is generally not 
competent to testify that what was experienced inservice 
caused disability which was not clinically shown to have 
manifested until years after service, particularly in light 
the absence of intervening symptoms.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999).  A lay person is not qualified to 
render a medical opinion as to diagnosis or medical 
causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A 
diagnosis requires the application of medical expertise to 
facts, including a description of history and symptoms.  
Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  
Therefore, competent medical evidence is necessary to 
establish this nexus.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. 
App. 488 (1997) (where the disability is of the type as to 
which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).  This is particularly true in this case since 
the diagnosis of Churg-Strauss syndrome is dependent upon a 
complex of various symptoms and a progression of the 
symptomatology.  

As to the second and third circumstances, delineated in 
Jandreau, Id., when lay evidence may establish a diagnosis, 
the Veteran has not reported or testified that he was given a 
diagnosis during service of Churg-Strauss syndrome, or a 
diagnosis within one year of service discharge in 1955 of 
Churg-Strauss syndrome  (the 2nd circumstance under Jandreau) 
nor has he described symptoms supported by a later diagnosis 
of inservice incurrence of Churg-Strauss syndrome, or 
manifestations within the first postservice year, by a 
medical professional (the 3rd circumstance under Jandreau). 

Here, there is no favorable medical opinion supporting any 
theory of causation that would provide a basis for granting 
service connection.  The November 2008 VA medical opinion was 
that Churg-Strauss syndrome was unlikely to be due to 
inservice exposure to industrial solvents and even the 2010 
VA medical opinion was that this was less than likely to be 
the case.  

As to any relationship between the claimed Churg-Strauss 
syndrome and the Veteran's service-connected asbestosis, the 
2010 VA medical opinion stated that it was only theoretically 
possible that inservice asbestos exposure could have played 
an etiologic role in the initiation and promotion of Churg-
Strauss syndrome.  This theoretical possibility is no more 
than mere speculation and, so, does not support the claim.  
This is particularly true since the May 2008 VA medical 
opinion, rendered after a review of medical literature, found 
no support for concluding that Churg-Strauss syndrome was 
secondary to asbestosis.  With respect to the question of 
whether the service-connected asbestosis aggravates the 
Churg-Strauss syndrome, the May 2008 VA medical opinion 
stated that the question could not be answered because Churg-
Strauss syndrome was a disease of unknown etiology and, so, 
any opinion on this question would be no more than mere 
speculation.  This comports with the 2010 VA medical opinion 
which, although it did not specifically address the question 
of secondary aggravation, noted the elusiveness of the 
pathology of Churg-Strauss syndrome and that opinion 
otherwise indicated that there might be no more than a 
theoretical connection between Churg-Strauss syndrome and 
asbestos exposure.  However, to grant service connection 
there must be more than a mere theory, there must be a 
factual basis supporting the claim and such factual support 
is not present in this case.  

The Board must consider only independent medical evidence to 
support the findings rather than provide a medical judgment 
in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 172 (1991).  Here, there is no favorable medical 
opinion as to any theory which would provide a basis for 
granting service connection for Churg-Strauss syndrome.  
Unfortunately, this rather rare disorder is of unknown 
etiology and so little studied by the medical community that 
its cause and progression are not understood.  

Thus, the Board concludes that the Veteran's current Churg-
Strauss syndrome is not shown until many years after 
discharge from his military service in 1955, is not of 
service origin, and is not shown to be related to the 
Veteran's military service or to the service-connected 
asbestosis, to include not being aggravated by the service-
connected asbestosis.  

Accordingly, service connection for Churg-Strauss syndrome is 
not warranted.  Since, for these reasons, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for Churg-Strauss syndrome is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


